|J?ER CURIAM.
The Appellants, Dr. Jean Desse and General Meyer Avenue Family Clinic, Inc., appeal the judgment of the district court granting the Motion for Partial Summary Judgment as to the issue of liability in favor of the Appellees, Crescent City Physicians, Inc.1 We Affirm.
The first issue raised in this appeal is whether the district court erred in determining that the Asset Purchase Agreement and the Agreement for Services at issue did not violate the Federal Social Security Act 42 U.S.C. Sec. 301, et seq. All issues regarding liability were fully discussed and resolved in the prior writ disposition by this Court, and the law therefore is the law of the case. Turner v. Pelican, 94-1926 (La.App. 4 Cir. 9/15/95) 661 So.2d 1065. Thus, this issue is dismissed as moot.
The Appellees have also re-urged a Motion to Dismiss the Appeal regarding the issue of liability, only, for the lack of appellate jurisdiction. The issue of whether the appeal should be dismissed was resolved by the Supreme Court in Crescent City Physicians, Inc. v. Jean Desse, M.D. and General Meyer Avenue Family Clinic, Inc., 2004-1280 (La.10/1/04), 883 So.2d 963. Thus, the Appellees re-urging of a Motion to Dismiss the Appeal regarding the issue of liability for lack of appellate jurisdiction is also dismissed as moot.
While redundant, we affirm the judgment of the district court.

AFFIRMED.


. The Facts of this case are reported at Crescent City Physicians, Inc. v. Jean Desse, M.D. and General Meyer Avenue Family Clinic, Inc., 2003-2130 (La.App. 4 Cir. 3/24/04), 871 So.2d 466.